Citation Nr: 0014394
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 95-34 712               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to an increased evaluation for a cervical spine
disability, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran had active service from October 1962 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1995 decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In March
1998, the Board remanded the veteran's claim to the RO for
additional development. The case has been returned to the Board and
is ready for further review.

REMAND

The veteran contends that his cervical disc disease is more
disabling than is reflected by the current evaluation, especially
with his continued chronic pain syndrome. The veteran's cervical
spine disability is rated as 20 percent disabling under a combined
rating code for traumatic arthritis and intervertebral disc
syndrome. The veteran takes issue with the level of disability
assigned.

As noted in the Board's prior remand, a VA orthopedic examination
was conducted in January 1996. The veteran reported constant pain
in his neck with stiffness, which limited his physical activities.
Medications included Ultram (50 milligrams) six to eight tablets
daily, and Soma (350 milligrams) four times daily. Range of motion
testing showed limitation of flexion/extension as 10 to 15 degrees
due to pain. Rotation to the left or to the right was, at most 20
degrees, due to pain. Cervical tenderness (bilaterally) and rigid
neck posturing was also noted by the examiner. The diagnostic
assessment was degenerative disc disease of the cervical spine with
ossification, no evidence of neurological impingement of the upper
extremities, with definite cervical neck musculature spasm and
limited range of motion.

Medical records received by the RO in February 1996 from Dr. Bansal
documented the veteran's continued complaints of pain in the
cervical area, with significant

2 -

spasm in the paracervical area and limitation of neck movement. It
is noted that on examination in December 1994 it was reported that
the veteran's pain increased with activity and spasms were noted on
examination. In February 1995, spasms were noted, as was limitation
of motion. These same findings were also noted in August 1995.

Records from the Minnesota Spine Center (received by the RO in
February 1996) show that the veteran was evaluated by that facility
in June 1995 with a history of axial midline neck pain for the past
20 years. Occasional radiating pain to the periscapular region was
indicated, with general exacerbation of pain with increased
activity. Cervical range of motion was 45 degrees of extension. The
veteran was able to flex his chin to his chest. Bilateral rotation
was 58 degrees, with 30 degrees lateral bending to either side. He
was not tender throughout the neck region.

The veteran underwent a VA orthopedic examination in June 1997. No
muscle spasm was noted. The examiner reported that the veteran had
no limitation of range of motion to the cervical spine. Full range
of motion in forward flexion, backward extension, lateral bending,
and rotational movement was noted. Flexion was noted to be to 45
degrees; backward extension was to 10 degrees; lateral bending was
to 40 degrees, bilaterally; and bilateral rotation was to 45
degrees. The examiner opined that the veteran's range of motion and
spinal function were not limited by pain, but that his continued
activities which caused exacerbations of pain might be limited.

The Board pointed out in its prior remand that the above noted
evidence had contradictory clinical findings, such as documentation
of range of motion and documentation of muscle spasms. It was noted
that the veteran had also indicated that his back disability
interfered with his daily activities. The Board stated that the,
record showed continuing treatment for complaints of back pain and
that the functional extent of the veteran's impairment had not been
clearly assessed upon objective examination.

The Board requested that the veteran be examined by an orthopedist
and by a neurologist and that his disability be evaluated. The
record shows that a

3 - 

neurological examination was not performed while the case was in
remand status, and that, while an orthopedic examination was
conducted in January 1999, not all of the information requested
from the orthopedic examiner was provided. The United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999)(hereinafter, "the Court")
has found that a remand "confers on the veteran or other claimant,
as a matter of law, the right to compliance with the remand
orders." Stegall v. West, 11 Vet. App. 268 (1998). Where the record
before the Board is inadequate to render a fully informed decision,
a remand to the RO is required in order to fulfill its statutory
duty to assist the appellant to develop the facts pertinent to the
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). The Court has
held that the duty to assist includes the duty to obtain thorough
and contemporaneous VA examinations, including examinations by a
specialist when indicated. Littke v. Derwinski, 1 Vet. App. 90
(1990)

Accordingly, the case is remanded for the following actions:

1. The RO should schedule the veteran for VA orthopedic and
neurological examinations to be performed by board certified
physicians, if available, to determine the nature, extent and
severity of the veteran's cervical spine disability. All indicated
tests and studies, including X-rays and range of motion studies in
degrees, are to be conducted, and all findings should be reported
in detail. The examiners should report on any objective evidence of
pain or functional loss due to pain. The physicians should also be
requested to provide an opinion as to whether it is as least as
likely as not that pain or cramping could significantly limit
functional ability during flare-ups. The physicians should also be
requested to determine whether and to what extent weakened
movement, excess fatigability or incoordination are exhibited.
Atrophy should be noted. The examiners should note any pain and/or
muscle spasm. All appropriate neurological

4 -

findings should be noted in detail. The claimsfile and a copy of
this remand must be made available to and reviewed by the examiners
prior to the requested study. A complete rationale for all opinions
and conclusions expressed should be given.

2. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested examinations
do not include all test reports, special studies or opinions
requested, appropriate corrective action is to be implemented.

3. Thereafter, the RO should undertake any other indicated
development, review all evidence of record, and readjudicate the
issue on appeal. Consideration should be given to the findings
noted in DeLuca v. Brown, 8 Vet. App. 202 (1995).

If the benefit sought is not granted, a supplemental statement of
the case should be issued to the veteran and his representative and
they should be provided an opportunity to respond. Subsequently,
the claims folder should be returned to the Board for further
review, if necessary. By this action, the Board intimates no
opinion, legal or factual, as to the ultimate disposition warranted
as to these specific issues.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

5 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 



